NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued November 17, 2020
                              Decided December 3, 2020

                                         Before
                      FRANK H. EASTERBROOK, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge
No. 20-1687

KATHRYN JO HARRIS,                                Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Illinois.

      v.                                          No. 19-cv-870-DGW

ANDREW M. SAUL,                                   Donald G. Wilkerson,
Commissioner of Social Security,                  Magistrate Judge.
    Defendant-Appellee.


                                       ORDER

       Kathryn Harris, a 50-year-old woman suffering from mental illnesses and
anxiety, challenges the denial of her application for disability insurance benefits. She
argues that the administrative law judge failed to develop the record, misevaluated the
medical opinions, and wrongly discounted her statements about the limiting effects of
her symptoms. But because substantial evidence supports the ALJ’s conclusion, we
affirm the judgment.
No. 20-1687                                                                           Page 2

                                        Background

       For more than a decade before applying for benefits, Harris worked off-and-on
as a registered nurse at hospitals, nursing homes, and an in-home healthcare company.
But beginning around 2013, Harris began to suffer from depression and anxiety.

       For three days that year, Harris was hospitalized for increasing depression.
Dr. Elbert Lee, her psychiatrist, treated her, noting that while this was her first inpatient
psychiatric hospitalization, Harris had a “history of mood disorder” that had been
unresponsive to anti-depressive medications. This time, though, medications and
therapy helped her symptoms, and she was discharged. (Hospital documents indicate
that Harris planned to follow up with Dr. Lee, but the record lacks any treatment
records until early 20151—an omission that, she believes, undercuts the ALJ’s decision.)

       Between early 2015 and mid-2016, Harris saw Dr. Lee monthly for treatment of
her mental illnesses with various medications. Dr. Lee usually recorded that Harris was
pleasant and cooperative with normal thought processes, judgment, and concentration.
In mid-2015, though, Harris was arrested for domestic violence, an episode that Dr. Lee
attributed “possibly” to her Adderall, so he discontinued the drug. Harris then reported
problems concentrating, but a new medication helped. In late 2015, Dr. Lee wrote in his
notes that her concentration and attention were impaired and that she was disabled.

       Around this time, Harris applied for disability insurance benefits, asserting that
she had been unable to work since 2013 because of both back problems and mental
conditions, including depression and anxiety.

       In May 2016, Dr. Jerry Boyd, a licensed clinical psychologist acting as an agency
consultant, examined Harris and diagnosed mental illnesses, but Harris indicated that
her medication helped “tremendously” with them. His exam showed that Harris had
“no significant impairment” in attention and concentration, and while she was
distractible with a “minimal tolerance for stress now” and reported an inability to work,
she could follow complex instructions if they could be repeated.

       That same month another consulting psychologist, Dr. Joseph Mehr, reviewed
Harris’s record and characterized her professed concentration and social interaction


       1 Although the Administration requested Dr. Lee’s records since 2012, when
Harris says her treatment with him began, a handwritten notation on the returned
request form reads “Over 500 pages. Sent last 2 years. 2015–present.”
No. 20-1687                                                                        Page 3

limitations as “beyond what would be expected” from the medical evidence. He relied
on Dr. Boyd’s opinion as an examining source and concluded that Harris could sustain
work involving simple tasks on a continued basis, particularly in settings of low social
contact. Two months later, Dr. Ellen Rozenfeld, another consulting psychologist,
reviewed Harris’s record and reached similar conclusions as Dr. Mehr.

         In early July 2016, Dr. Lee wrote a one-page, to “whomever it may concern”
letter, reiterating that Harris was disabled and unable to work due to her mental
illnesses and chronic pain. In his treatment notes from a visit the same day, Dr. Lee
found Harris to have normal thought processes, judgment, and concentration.

       But later that month, Harris spent three days in the hospital after an acute onset
of paranoid delusions, a condition Dr. Lee later confirmed to be caused by some of her
medications (which he discontinued). At two follow-up appointments, he noted that
her psychosis had “resolved” and she had normal thought processes and concentration.

       Harris continued to see Dr. Lee through early 2018, and at each appointment he
noted that she was pleasant and cooperative with an “okay” mood and affect and
normal concentration. In March 2018, Dr. Lee reported that Harris’s severe anxiety and
depression would, since 2013, cause her to be absent four or more times from work per
month and that her subjective complaints were credible.

        At a hearing before the ALJ, Harris, represented by counsel, testified about how
her stress and anxiety limited her ability to work.2 She described how she could
become anxious for no reason. The hearing, for example, put her in a “total panic
attack” for the past few months because she had to leave her house that she left only
rarely. But seeing a psychiatrist and taking her medication regularly helped, she said.

       The ALJ asked a vocational expert about available work for a person like Harris
who was limited to light, rote work requiring “little independent judgment” in a “stable
setting” with only limited interaction with others. That person, the VE testified, would
be precluded from Harris’s prior work, but could work as a checker, mail sorter, or
laundry folder—as long as she did not need any off-task break longer than 15 minutes
beyond normal or more than two days’ absences per month.



      2  At the outset, counsel stated that he had no objection to the exhibits in the
record. And earlier, counsel had written to the ALJ that he had “filed or made the …
Administration aware of all” the medical records he knew of.
No. 20-1687                                                                       Page 4

       Applying the standard five-step process, see 20 C.F.R. § 404.1520, the ALJ
concluded that Harris was not disabled. Her depression, personality disorder, anxiety
with agoraphobia, and attention deficit hyperactivity disorder were severe
impairments, but none, alone or in combination, were a presumptive disability. Harris,
the ALJ determined, had the residual functional capacity to perform light, rote work
requiring little independent judgment in a stable setting with only occasional
interaction with coworkers and her supervisor. And with those limitations, the ALJ
concluded, Harris could work in jobs available in the national economy.

       Concerning the severity of her symptoms, the ALJ concluded that Harris’s
statements were “not entirely consistent” with the record. She testified that seeing a
psychiatrist and medication helped her anxiety, for example. And although she said she
took them as prescribed, at her 2013 hospitalization she had stopped taking the
medication (she was “tired” of them), and her doctors were concerned about possible
abuse of them after her later arrest. The ALJ also noted that symptoms causing that
hospitalization improved with treatment and that her 2016 hospitalization was caused
by her medication that since had been discontinued.

       As for opinion evidence, the ALJ gave “little weight” to Dr. Lee’s reports about
Harris being disabled because he had otherwise “consistently found” Harris to be
cooperative with normal mood, affect, and concentration. The ALJ gave “limited
weight” to Dr. Boyd’s assessment because “[w]hile his clinical observations [we]re
instructive, he did not provide objective mental limitations” to help him frame an RFC.
And he gave “great weight” to the opinions of Drs. Mehr and Rozenfeld even though
more (consistent) evidence was added to the record after their analysis.

       The Appeals Council denied review, and the district court upheld the ALJ’s
decision.

                                        Analysis

       We review the district court’s decision de novo in determining whether the ALJ’s
decision was based on substantial evidence. Stephens v. Berryhill, 888 F.3d 323, 327 (7th
Cir. 2018). Substantial evidence is “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154
(2019) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

       On appeal, Harris argues that the ALJ failed to develop the record to include
Dr. Lee’s pre-2015 treatment notes, which she says are important to show her history of
No. 20-1687                                                                          Page 5

a mood disorder that was unresponsive to different medications. But it was reasonable
for the ALJ to proceed on a record that Harris’s previous counsel was satisfied with. An
ALJ has a duty to fully and fairly develop the record. See 20 C.F.R. § 416.912(b); Thomas
v. Colvin, 745 F.3d 802, 807 (7th Cir. 2014). But a represented claimant, like Harris, “is
presumed to have made h[er] best case before the ALJ.” Skinner v. Astrue, 478 F.3d 836,
842 (7th Cir. 2007). Here, her counsel both wrote to the ALJ that the record was
complete and stated that he had no objection to it at the hearing. And as Magistrate
Judge Wilkerson explained, that record was adequate to permit an informed decision.

       Next, Harris challenges the ALJ’s evaluation of the opinion evidence, first
arguing that he erred in rejecting Dr. Lee’s opinions that she had been disabled since
2013. But the ALJ reasonably discounted Dr. Lee’s opinions. The ALJ needed to consider
the relevant regulatory factors, see 20 C.F.R. § 404.1527(c), and then “minimally
articulate” his reasons for affording the opinions less weight. Elder v. Astrue, 529 F.3d
408, 415 (7th Cir. 2008) (quoting Berger v. Astrue, 516 F.3d 539, 545 (7th Cir. 2008)). Here,
the ALJ was aware that Dr. Lee was Harris’s treating psychiatrist who examined her
almost monthly for at least three years, but he reasonably focused on how Dr. Lee’s
conclusions were unsupported by, and inconsistent with, his notes in the record. See 20
C.F.R. § 404.1527(c)(1)–(4). Other than in two visits in November and December 2015,
Dr. Lee repeatedly documented that Harris’s concentration was “normal” or not grossly
impaired and he described her as pleasant and cooperative with normal thought
processes, insight, and judgment.

        Harris also argues that the ALJ erred in ascribing less weight to Dr. Boyd’s
opinion while assigning “great weight” to the agency doctors’ opinions that relied on
his exam. But the ALJ’s determination was reasonable because, unlike Dr. Boyd, the
agency doctors translated their findings into specific RFC assessments. See Johansen v.
Barnhart, 314 F.3d 283, 289 (7th Cir. 2002) (no error for ALJ to rely on only medical
expert who made RFC determination). On questions concerning Harris’s ability to
sustain concentration and deal with normal pressures at work, for example, Dr. Boyd
stated only generally that Harris “is notably distractible” and has a “minimal tolerance”
for stress. The agency doctors, though, took Dr. Boyd’s observations a step further,
finding that Harris could work on “simple routine tasks … particularly in settings of
low social contact” and deal with changes in work setting “if introduced gradually.”

       Harris also contends that the ALJ impermissibly offered his own medical opinion
when finding that the evidence post-dating the agency doctors’ opinions was consistent
with the record. An ALJ may not “play[] doctor” and interpret “new and potentially
No. 20-1687                                                                           Page 6

decisive medical evidence” without medical input. McHenry v. Berryhill, 911 F.3d 866,
871 (7th Cir. 2018) (quoting Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014)). But here,
the ALJ reasonably reviewed the evidence to determine that, aside from her two
hospitalizations, Harris did not experience symptoms supporting greater limits than
what the agency doctors found. It showed that her medicine caused the symptoms
leading to her 2016 hospitalization (which Dr. Lee discontinued), and that she acted
pleasantly at her later exams, exhibiting normal concentration and thought processes.

       Finally, Harris contends that the ALJ wrongly minimized her statements
concerning the effects of her symptoms. He used an incorrect standard, she argues,
asking whether her statements were “entirely consistent” with the record instead of
whether they “can reasonably be accepted” as consistent with it. But even though the
“entirely consistent” language is boilerplate, the ALJ’s recitation of it is harmless
because he described (and applied) the correct standard of whether Harris’s statements
about her symptoms were substantiated by the objective medical evidence and other
evidence in the record. See 20 C.F.R. § 404.1529(c); see also Burmester v. Berryhill, 920 F.3d
507, 510–11 (7th Cir. 2019). The ALJ highlighted relevant objective medical evidence,
noting that aside from her two hospitalizations, Harris’s mental exams were generally
normal. He considered her use of medication, reasoning that it appeared to be
providing her relief. And although she testified that she took her medications as
prescribed, her 2013 hospitalization (where she stated that she had quit taking them)
and her arrest (where her doctors were concerned about possible abuse) suggested
otherwise. The ALJ also addressed her daily activities, noting that although she testified
that she “rarely” drove or left her home, she later stated that she regularly (3–4 times
per week) drove to pick up her brother. This analysis was not “patently wrong.”
Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017) (quoting Eichstadt v. Astrue, 534
F.3d 663, 667–68 (7th Cir. 2008)).

       For these reasons, we AFFIRM the judgment.